Citation Nr: 0115567	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left knee injury.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1960 to October 
1996.  He received a Bronze Star Medal with Valor Device, a 
Republic of Vietnam Gallantry Cross with Palm, a Combat 
Infantrymans Badge and a Combat Medical Badge. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 1999 a compensable evaluation for residuals of 
a left knee injury was denied and in October 1999 service 
connection for residuals of a right knee injury was denied.  

The Board is accepting the veteran's September 2000 written 
statement as his Notice of Disagreement with the October 1999 
denial of service connection for residuals of a right knee 
injury.  His testimony at the April 2001 Video Conference 
Hearing is accepted as his Substantive Appeal with regard to 
this issue.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The service medical records do not 
show that the veteran was seen for a right knee injury or for 
complaints regarding his right knee.  However, he testified 
at the April 2001 Video Conference that he injured both knees 
in service.  He stated that the injury occurred in St. Paul, 
the Yakima Firing Center, Washington, in November 1982, while 
climbing off of an armored personnel carrier.  The veteran 
indicated that a battalion physician's assistant treated him 
in the field.  Given the change in the regulations a remand 
is necessary for the RO to comply with the notice and duty to 
assist provisions contained in the new law.  A remand is 
necessary in order to obtain the Surgeon General's Office 
(SGO) records.  

While the VA last examined the veteran in April 1999, the 
joints examination was of his right knee and not his service-
connected left knee.  The veteran's left knee was last 
examined in January 1997.  He has indicated that his service-
connected residuals of a left knee injury have worsened.  
Since it has been over four years since the last examination 
of the veteran's left knee the Board feels that a more recent 
examination is necessary in order to ascertain the current 
nature and degree of severity of his service-connected 
residuals of a left knee injury.  The fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records, to include any SGO 
reports, which correspond to medical 
treatment provided to the veteran of any 
kind (inpatient, outpatient, dispensary, 
field station, etc.) for his period of 
active duty.  In addition, the RO should 
request NPRC to specifically search for 
any available service records 
(administrative and medical) from VA or 
military medical facilities identified by 
the veteran as a facility where he was 
treated for a right knee injury.  The 
NPRC should be requested to proceed with 
all reasonable alternative-source 
searches that may be indicated by this 
request.  Further, the RO itself should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry, if appropriate. 

3.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.

4.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
severity of his residuals of a left knee 
injury and the etiology of the right knee 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination and the examiner 
is asked to indicate in the examination 
report that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  The examiner should specifically 
express an opinion as to the etiology of 
the veteran's right knee disability.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
right knee disability was incurred in or 
aggravated by service.

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

